Title: John Quincy Adams to Abigail Adams, 19 January 1780
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Bilbao Jay. the 19th 1780

I can never keep my pen out of my hand when ever there is an oportunity of writing and as there is one now by a Captn. Lovett I will make the best of it.
I am Sorry to inform you that the Jason and Monmouth are taken and Manly for a third time is in a british prison but you very probably will have heard of this before this reaches you but what more than makes up for it is that there are 50,000 Men in arms in Ireland all united in the generous intention of freeing themselves from the yoke of that Tyrant George the 3d.

We are anxious about the Confederacy having heard nothing of her Since we Left America. The last papers from France mention nothing of her arrival but I must conclude in Subscribing myself your most dutiful Son,

John Quincy Adams


PS Excuse the writing I being a little unwell and not having a very good pen.

